Citation Nr: 0808867	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-19 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
September 1970, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Nashville, Tennessee 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied service connection for PTSD.  

Although the Statement of the Case (SOC) indicates that this 
appeal stems from a July 2005 rating decision, the Board has 
determined that the claim must be considered by VA on a de 
novo basis.  In a March 2003 rating decision, the RO denied 
service connection for PTSD.  In January 2004, the veteran 
wrote to the RO (within one year of the date of the mailing 
of the notice of the March 2003 determination) indicating he 
had significant additional pertinent and material evidence in 
the form of medical treatment records.  This writing prompted 
an April 2004 rating decision.  Within one year of the April 
2004 rating decision, in March 2005, the veteran again wrote 
to the RO stating he had significant additional pertinent and 
material evidence in the form of medical records for the RO 
to consider.  The RO was required to consider that evidence 
in connection with the veteran's initial October 2002 
application for service connection for PTSD because it is 
deemed as having been filed in connection with that claim.  
38 C.F.R. § 3.156(b) (2007); see also Jennings v. Mansfield, 
509 F.3d 1362, 1368 (Fed. Cir. 2007); Roebuck v. Nicholson, 
20 Vet. App. 307, 316 (2006).  As such, the Board has 
identified the issue on appeal as stated on the title page.


FINDING OF FACT

The record indicates that the veteran has PTSD due to 
corroborated in-service stressful experiences.


CONCLUSION OF LAW

Granting the benefit of the doubt in the veteran's favor, 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Merits of the Claim

The veteran seeks service connection for PTSD as a result of 
his service in Vietnam.  Having considered the claim in light 
of the record and the applicable law, the Board finds that 
the evidence is in equipoise and thus supports the claim.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  See 38 C.F.R. § 4.125 (2007).  A diagnosis of PTSD 
requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  A stressor 
involves exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service." See 38 U.S.C.A. § 1154(b) (2002); 38 
C.F.R. § 3.304(f) (2007); Dizoglio v, Brown, 9 Vet. App. 163, 
164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The veteran has a diagnosis of PTSD as reflected by a 
February 2006 VA examination, as well as other VA outpatient 
treatment records.  The veteran has submitted statements 
describing his stressors and described them to both private 
and VA mental health professionals while seeking treatment.  
He described loading trucks and hearing the sounds of 
constant bombing.  He described driving a convoy truck and 
facing sniper fire before being reassigned to a warehouse job 
that he described as more safe.  He reports current 
flashbacks of these sniper attacks.

The veteran's stressor has been corroborated by letters he 
wrote to his girlfriend, now his spouse, in which he 
described the nightly bombings and his fears.  The letters 
reflect the veteran's anxiety over dying and fighting in a 
war.  His spouse was also interviewed separately by the VA 
examiner who provided the PTSD diagnosis and found to be 
credible and reliable.

The last element of service connection is competent medical 
evidence of a nexus.   June 2004 VAMC treatment reports show 
diagnoses of PTSD related to Vietnam.  A February 2005 
private psychologist report diagnosed the veteran with PTSD 
as a result of his service in Vietnam.  He reported daily 
intrusive memories of Vietnam, occasional flashbacks and 
thoughts of Vietnam-an ease of being startled (especially by 
helicopters and certain scenery).  Finally, a detailed August 
2006 VA examination report diagnoses the veteran with PTSD 
based on his military experience in Vietnam.  The VA examiner 
also interviewed the veteran's spouse.

Thus, when resolving all reasonable doubt in favor of the 
veteran, the Board finds that he experienced a stressful 
event during service which has been medically related to his 
current diagnosis of PTSD.  Therefore, service connection for 
post-traumatic stress disorder is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


